Exhibit 10.3

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXECUTION COPY

AMENDMENT NO. 1 TO MEMORANDUM OF UNDERSTANDING FOR TRANSFER PRICING AND ROYALTY
CALCULATION

This amendment (“Amendment No. 1”) is entered into as of April __, 2011 and
effective as of January 1, 2011 (the “Amendment Effective Date”) by and between
Codexis, Inc., a Delaware corporation, having a place of business at 200
Penobscot Dr., Redwood City, CA 94063 (“Codexis”) and Arch Pharmalabs Limited, a
corporation organized and existing under the laws of India having a place of
business at H wing, 4th Floor, Tex Centre, Chandivali, Mumbai, 400072, India
(“Arch”).

WHEREAS, Arch and Codexis are parties to that certain Enzyme and Product Supply
Agreement, effective as of February 16, 2010 (the “EPSA”) and the Memorandum of
Understanding for Transfer Pricing and Royalty Calculation related thereto (the
“MOU”); and

WHEREAS, the parties desire to amend the MOU to modify Arch’s manufacturing
costs as set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the parties agree as follows:

1. Definitions. The capitalized terms used in this Amendment shall have the
meanings assigned to such terms in the MOU, unless otherwise defined herein.

2. Amendment. Arch and Codexis agree that the MOU shall be amended in the manner
set forth below:

 

  A. The table and the language preceding such table that immediately follows
Paragraph F in the definition of “Manufacturing Costs” in Exhibit A of the MOU
shall be replaced in its entirety with the following:

Notwithstanding anything to the contrary, combined Direct Labor Expenses set
forth in Paragraph B(ii), Indirect Expenses set forth in Paragraph C, and
Overhead Expenses set forth in Paragraph D shall not, in respect of each
Product, exceed the following amounts:

 

Product

  

Current Overhead

[*]

[*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]
   [*] [*]    [*] [*]    [*] [*]    [*]



--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXECUTION COPY

 

[*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]
   [*] [*]    [*] [*]    [*]

The amounts set forth in the above table are subject to quarterly review by the
Parties pursuant to Section 3.3 of the MOU.

3. Ratification; Conflict. Except as otherwise expressly set forth in this
Amendment, all of the terms and conditions of the EPSA and MOU shall remain in
full force and effect. In the event of any conflict between the terms of this
Amendment and the terms of the EPSA and MOU, the terms of this Amendment shall
control.

4. Counterparts. This Amendment may be signed in one (1) or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, a duly authorized representative of each party has executed
this Amendment as of the dates identified below, but the Amendment shall become
effective on the Amendment Effective Date.

 

CODEXIS, INC.     ARCH PHARMALABS LIMITED By:   /s/     Joseph Sarrett     By:  
/s/    Ajit Kamath Name:   Joseph Sarrett     Name:   Ajit Kamath Title:   Chief
Business Officer     Title:   Chairman & Managing Director Date:   April 20,
2011     Date:   April 25, 2011